Title: To Benjamin Franklin from Ingenhousz, 8 April 1783
From: Ingenhousz, Jan
To: Franklin, Benjamin


My dear and Respectable FriendVienna in AustriaApril 8th. 1783.
As I have not heard from you this long while, I wish to know whether you have recieved my letters, one accompanying a new cast of my profil framed, an other by which I begg leave to dedicate to you my book, now under the press, at Paris, as I hope. I have not yet recieved the least intelligence from mr Wharton, nor any from mr. Coffyn; so that I remain in some degree of anxiety about the money I entrusted with such unbounded confidence in the hands of mr. Wharton— I recieved, a few days ago, a lettre from mr. Williams of Boston, dated Boston Dec. 28. 1782, by which I am informed that from the produce of 500 Pound St., which mr. Williams of Nantes layd out for me in the American trade, 7000 dollars have been put in the public loan office at Boston on my name, the 15th of march 1779. I begg the favour of acquainting me, whether I may flatter my self with the safety of that money as to its Value. Doen’t you think it advisable to leave it were it is, till every thing is in a settled situation? I begg to forward the inclosed to mr. Williams, after having perused it.
I am dayly asked, whether you will soon come here—some while ago the mr. Veinbrenner told me he had wrote a lettre to you by order of the first minister of state Prince Kaunitz, of which lettre I send the inclosed copy. He had at that time wrote to the same purpose to Count Mercy, to whom the Emperor has now given official orders to invite you at his hous, and to treat you on the footing of a minister of a souverain power. Mr. Veinbrenner inform’d me also, that the imper. Ambassadour has orders to insinuate to you, that the Emperour is ready to aknowledge the united states as a souverain and independent power as soon as you or any one authorised makes any Steps towards that purpose. Mr. Veinbrenner having not recieved any answer from you, was advised by Pr. Kaunitz and an other state secretary to speak me about it, and to request from me to press for the favour of an answer, which I told him I should doe as soon as I should write to you. This Morning that gentleman came to begg of me to write you about it, delivring me the inclosed Copy. I told him that I did not think any satisfactory answer could be given upon the demand, as you could not probably judge of the solidity of merchants in America; but, as he thinks you may perhaps be able to give some directions on that head, that I will mention of it to you. I delight highly in seing by all this, that your joung Republic begins to be Courted by old souverains, who declined, not a long while ago, her adresses— As they begged of me as a civility to endeavour to obtain an answer from you I could not refuse it; and you may easily judge, that what ever satisfactory or agreble intelligence I could communicate to the Emperour from you, would not only be very honourable to me but would also contribute to give me some degree of importance, which I apprehend is reather in a declining Way, Since I submitted with reluctance to an arrangement by which I lost near a hundred P. a year against the conditions upon which I engaged to stay here.
I think they will soon propose a commercial treaty with America, as it is their wish to get a share of that source of richess, enjoyed formerly by England alone. The articles of exportation from this Country are chiefly copper, steel, mercury and glass as fine as English. Hungarian wines begin also to be an object. From the low countries the chief exporting objects are lace and linnens.
Mr. Wharton promish’d me to send me some boston soap such as you gave me a piece of, which it may very well be he has forwarded without it has come to my hands, as I See from the lettre of mr. Williams, that he has forwarded a lettre of myn to Boston which he took under his care.
I am very respectfully Your most obedient humble Servant and affectionate Frie
J. Ingen Housz

I hear nothing of the printing of my book, nor even nothing of mr. LeBegue. Is he dead seck or absent? This vexes me not a little.
to his Exc. Benj. Franklin at Passy.

 
Endorsed: April 8. 83.
